UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-08268 FIRSTHAND FUNDS (Exact name of registrant as specified in charter) , SUITE 1250 SAN JOSE, CALIFORNIA 95113 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Kevin M. Landis Firsthand Capital Management, Incorporated 150 Almaden Blvd., Suite 1250 San Jose, California 95113 With copy to: Kelvin K. Leung, Esq. Firsthand Capital Management, Incorporated 150 Almaden Blvd., Suite 1250 San Jose, California 95113 Ellen Blanchard, Esq. BNY Mellon Asset Servicing One Boston Place 201 Washington Street, 34th floor Boston, MA 02108 David Hearth, Esq. Paul Hastings, LLP 55 Second Street Twenty-Fourth Floor San Francisco, CA 94105 Registrant’s telephone number, including area code:(408) 886-7096 Date of fiscal year end:December 31 Date of reporting period:July 1, 2011 – June 30, 2012 Item 1.Proxy Voting Record. Firsthand Alternative Energy Fund Company Name: 3M CO Ticker: MMM CUSIP: 88579Y101 Meeting Date: 5/8/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A. ELECTION OF DIRECTOR: LINDA G. ALVARADO For Yes For 1B. ELECTION OF DIRECTOR: VANCE D. COFFMAN For Yes For 1C. ELECTION OF DIRECTOR: MICHAEL L. ESKEW For Yes For 1D. ELECTION OF DIRECTOR: W. JAMES FARRELL For Yes For 1E. ELECTION OF DIRECTOR: HERBERT L. HENKEL For Yes For 1F. ELECTION OF DIRECTOR: EDWARD M. LIDDY For Yes For 1G. ELECTION OF DIRECTOR: ROBERT S. MORRISON For Yes For 1H. ELECTION OF DIRECTOR: AULANA L. PETERS For Yes For 1I. ELECTION OF DIRECTOR: INGE G. THULIN For Yes For 1J. ELECTION OF DIRECTOR: ROBERT J. ULRICH For Yes For 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For Yes For 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. For Yes For 4 TO APPROVE THE 2 For Yes For 5 TO APPROVE THE AMENDED 2008 LONG-TERM INCENTIVE PLAN. For Yes For 6 STOCKHOLDER PROPOSAL ON LOBBYING. Against Yes For 7 STOCKHOLDER PROPOSAL TO PROHIBIT POLITICAL SPENDING FROM CORPORATE TREASURY FUNDS. For Yes Against 8 STOCKHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN. Against Yes For Company Name: A123 Ticker: AONE CUSIP: 03739T108 Meeting Date: 5/23/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR: ARTHUR L. GOLDSTEIN For Yes For DIRECTOR: GARY E. HAROIAN For Yes For DIRECTOR: DAVID P. VIEAU For Yes For 2 APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN OUR PROXY STATEMENT RELATING TO OUR 2 For Yes For 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. For Yes For Company Name: A123 Ticker: AONE CUSIP: 03739T108 Meeting Date: 6/29/2012 Meeting Type: Special # Description Mgmt Rec Voted Vote Cast Management Proposal 1 APPROVAL OF ISSUANCE OF SHARES OF COMMON STOCK PURSUANT TO A123'S 6.0% SENIOR UNSECURED CONVERTIBLE NOTES AND RELATED WARRANTS For Yes For 2 AUTHORIZATION TO INCREASE THE COMPANY'S AUTHORIZED COMMON STOCK FROM 250,000,,000,000 SHARES For Yes For Company Name: Amtech Systems, Inc. Ticker: ASYS CUSIP: Meeting Date: 3/15/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR: JONG S. WHANG For Yes For DIRECTOR: FOKKO PENTINGA For Yes For DIRECTOR: MICHAEL GARNREITER For Yes For DIRECTOR: ALFRED W. GIESE For Yes For DIRECTOR: EGBERT J. G. GOUDENA For Yes For DIRECTOR: SOOKAP HAHN For Yes For DIRECTOR: ROBERT F. KING For Yes For 2 RATIFICATION OF THE APPOINTMENT OF MAYER HOFFMAN MCCANN P.C. AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. For Yes For 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. For Yes For 4 ADVISORY VOTE ON THE FREQUENCY OF THE VOTE ON COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. For Yes 1 Year Company Name: Corning Inc. Ticker: GLW CUSIP: Meeting Date: 4/26/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A. ELECTION OF DIRECTOR: JOHN SEELY BROWN For Yes For 1B. ELECTION OF DIRECTOR: STEPHANIE A. BURNS For Yes For 1C. ELECTION OF DIRECTOR: JOHN A. CANNING, JR. For Yes For 1D. ELECTION OF DIRECTOR: RICHARD T. CLARK For Yes For 1E. ELECTION OF DIRECTOR: JAMES B. FLAWS For Yes For 1F. ELECTION OF DIRECTOR: GORDON GUND For Yes For 1G. ELECTION OF DIRECTOR: KURT M. LANDGRAF For Yes For 1H. ELECTION OF DIRECTOR: DEBORAH D. RIEMAN For Yes For 1I. ELECTION OF DIRECTOR: H. ONNO RUDING For Yes For 1J. ELECTION OF DIRECTOR: MARK S. WRIGHTON For Yes For 2 APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. For Yes For 3 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For Yes For 4 APPROVAL OF CORNING INCORPORATED 2012 LONG-TERM INCENTIVE PLAN. For Yes For 5 AMENDMENT AND RESTATEMENT OF CERTIFICATE OF INCORPORATION TO REMOVE PROVISIONS REQUIRING SUPERMAJORITY VOTE OF SHAREHOLDERS. For Yes For Company Name: DAYSTAR TECHNOLOGIES, INC. Ticker: DSTI CUSIP: 23962Q308 Meeting Date: 12/30/2011 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR: PETER A. LACEY For Yes For DIRECTOR: JONATHAN W. FITZGERALD For Yes For DIRECTOR: WILLIAM S. STECKEL For Yes For DIRECTOR: KANG SUN For Yes For 2 TO RATIFY THE SELECTION OF HEIN & ASSOCIATES LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2011. For Yes For Company Name: DAYSTAR TECHNOLOGIES, INC. Ticker: DSTI CUSIP: 23962Q308 Meeting Date: 3/27/2012 Meeting Type: Special # Description Mgmt Rec Voted Vote Cast Management Proposal 1 APPROVE THE AMENDMENT OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO EFFECT A REVERSE STOCK SPLIT. For Yes For Company Name: Echelon Corporation Ticker: ELON CUSIP: 27874N105 Meeting Date: 5/22/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR: ROBERT J. FINOCCHIO, JR For Yes For DIRECTOR: A.C. MARKKULA, JR For Yes For DIRECTOR: ROBERT R. MAXFIELD For Yes For 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. For Yes For Company Name: FuelCell Energy, Inc. Ticker: FCEL CUSIP: 35952H106 Meeting Date: 4/5/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR: ARTHUR A. BOTTONE For Yes For DIRECTOR: RICHARD A. BROMLEY For Yes For DIRECTOR: J H ENGLAND For Yes For DIRECTOR: JAMES D. GERSON For Yes For DIRECTOR: WILLIAM A. LAWSON For Yes For DIRECTOR: JOHN A. ROLLS For Yes For DIRECTOR: TOGO DENNIS WEST, JR For Yes For 2 TO RATIFY THE SELECTION OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. For Yes For 3 TO AMEND THE FUELCELL ENERGY, INC. 2 For Yes For 4 TO AMEND THE FUELCELL ENERGY, INC. ARTICLES OF INCORPORATION INCREASING ITS AUTHORIZED COMMON STOCK FROM 225,000,,000,000 SHARES. For Yes For Company Name: GAMESA CORPORACION TECNOLOGICA SA Ticker: CUSIP: E54667113 Meeting Date: 6/28/2012 Meeting Type: Ordinary General Meeting # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Review and approval of the annual financial statements of the company and its consolidated group during the period ending 31.12.11 For Yes For 2 Review and approval of the management performed by the board for the company and its consolidated group during the period ending 31.12.2011 For Yes For 3 Examination and approval of the corporate management for 2011 For Yes For 4 Review and approval of the application of results and dividend distribution for 2011 For Yes For 5 Approval of the free delivery of shares to the shareholders. capital share increase up to a maximum value of 11.250.000 EUR For Yes For 6 Appointment of D.Ignacio Martin as board member For Yes For 7 Appointment of D.Sonsoles Rubio as board member For Yes For Amendment of bylaws art.18 For Yes For Amendment of bylaws art.19 For Yes For Amendment of bylaws art.22 For Yes For Amendment of bylaws art.28 For Yes For Amendment of bylaws art.37 For Yes For Amendment of bylaws art.40.2 For Yes For Amendment of bylaws art.44.3 For Yes For New bylaws art.48 For Yes For Amendment of board regulations art.8 For Yes For Amendment of art.12 For Yes For Amendment of art.15 For Yes For Amendment of arts.17 and 31 For Yes For Amendment of art.37 For Yes For Amendment of art.40.3 For Yes For 10 Approval of the corporate website For Yes For 11 Delegation of powers For Yes For 12 Consultative report on the remuneration policy of the board members For Yes For Company Name: GT Solar International, Inc. Ticker: SOLR CUSIP: 3.62E+212 Meeting Date: 8/24/2011 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR: J. MICHAL CONAWAY For Yes For DIRECTOR: ERNEST L. GODSHALK For Yes For DIRECTOR: THOMAS GUTIERREZ For Yes For DIRECTOR: MATTHEW E. MASSENGILL For Yes For DIRECTOR: MARY PETROVICH For Yes For DIRECTOR: ROBERT E. SWITZ For Yes For DIRECTOR: NOEL G. WATSON For Yes For 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING MARCH 31, 2012. For Yes For 3 APPROVAL OF THE GT SOLAR INTERNATIONAL, INC. 2 For Yes For 4 APPROVAL OF THE ADVISORY VOTE ON EXECUTIVE OFFICER COMPENSATION. For Yes For 5 THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. For Yes 1 Year Company Name: HANWHA SOLARONE CO LTD Ticker: HSOL CUSIP: 41135V103 Meeting Date: 12/20/2011 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal O1 AS AN ORDINARY RESOLUTION, THAT THE APPOINTMENT OF DAVID N.K WANG, AS A DIRECTOR OF THE COMPANY TO CONTINUE TO HOLD OFFICE FOR A THREE-YEAR TERM BEGINNING ON THE DATE OF THIS AGM OR UNTIL HIS SUCCESSOR IS ELECTED AND QUALIFIED, BE APPROVED, CONFIRMED AND RATIFIED. Yes For O2 AS AN ORDINARY RESOLUTION, THAT THE APPOINTMENT OF HEE CHEUL KIM, AS A DIRECTOR OF THE COMPANY TO HOLD OFFICE FOR A THREE-YEAR TERM BEGINNING ON THE DATE OF THIS AGM OR UNTIL HIS SUCCESSOR IS ELECTED AND QUALIFIED, BE APPROVED, CONFIRMED AND RATIFIED. Yes For O3 AS AN ORDINARY RESOLUTION, THAT DIRECTORS BE, AND HEREBY ARE, AUTHORIZED TO DETERMINE MANNER AND ANY OTHER TERMS OF ANY REPURCHASE OR REDEMPTION OF ORDINARY SHARES AND ADSS, AND ARE HEREBY AUTHORISED AND DIRECTED IN NAME AND ON BEHALF OF COMPANY TO EXECUTE AND DELIVER ANY INSTRUMENT, DOCUMENT OR AGREEMENT OR TO TAKE OR CAUSE TO BE TAKEN ANY OTHER ACTION OR ACTIONS. Yes For O4 AS AN ORDINARY RESOLUTION, THAT ANY AND ALL PRIOR REPURCHASES OF SHARES BY THE COMPANY BE AND ARE HEREBY AUTHORIZED, APPROVED, CONFIRMED AND RATIFIED IN ALL RESPECTS AS THE VALID ACTS OF THE COMPANY WITH EFFECT FROM THE DATE SUCH ACTIONS WERE TAKEN, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Yes For Company Name: Honeywell International, Inc. Ticker: HON CUSIP: Meeting Date: 4/23/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A. ELECTION OF DIRECTOR: GORDON M. BETHUNE For Yes For 1B. ELECTION OF DIRECTOR: KEVIN BURKE For Yes For 1C. ELECTION OF DIRECTOR: JAIME CHICO PARDO For Yes For 1D. ELECTION OF DIRECTOR: DAVID M. COTE For Yes For 1E. ELECTION OF DIRECTOR: D. SCOTT DAVIS For Yes For 1F. ELECTION OF DIRECTOR: LINNET F. DEILY For Yes For 1G. ELECTION OF DIRECTOR: JUDD GREGG For Yes For 1H. ELECTION OF DIRECTOR: CLIVE R. HOLLICK For Yes For 1I. ELECTION OF DIRECTOR: GEORGE PAZ For Yes For 1J. ELECTION OF DIRECTOR: BRADLEY T. SHEARES For Yes For 2 APPROVAL OF INDEPENDENT ACCOUNTANTS. For Yes For 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. For Yes For 4 INDEPENDENT BOARD CHAIRMAN. Against Yes For 5 POLITICAL CONTRIBUTIONS. For Yes Against Company Name: IBERDROLA SA, BILBAO Ticker: CUSIP: E6165F166 Meeting Date: 6/22/2012 Meeting Type: Ordinary General Meeting # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Approval of the individual annual financial statements of the Company and of the annual financial statements consolidated with those of its subsidiaries for the fiscal year ended on 31 December 2011 For Yes For 2 Approval of the individual management report of the Company and of the consolidated management report of the Company and its subsidiaries for the fiscal year ended on 31 December 2011 For Yes For 3 Approval of the management and activities of the Board of Directors during the fiscal year ended on 31 December 2011 For Yes For 4 Re-election of the auditor of the Company and of its consolidated group for fiscal year 2012: Ernst & Young, S.L. For Yes For 5 Approval of the proposal for the allocation of profits/losses and the distribution of dividends for the fiscal year ended on 31 December 2011 For Yes For 6 Approval of an increase in share capital by means of a scrip issue at a maximum reference market value of two thousand eighteen million Euros for the free-of-charge allocation of new shares to the shareholders of the Company. Offer to the shareholders of the acquisition of their free-of-charge allocation rights at a guaranteed price. Express provision for the possibility of an incomplete allocation. Application for admission of the shares issued to listing on the Bilbao, Madrid, Barcelona, and Valencia Stock Exchanges, through the Automated Quotation System (Sistema de Interconexion Bursatil). Delegation of powers to the Board of Directors, with express powers of substitution, including, among others, the power to implement the capital increase by means of a scrip issue on one or, at most, two occasions (with the reference market value not exceeding one thousand twelve million Euros on the first implementation or one thousand six million Euros on the second implementation, if any) and the power to amend article 5 of the By-Laws in each implementation For Yes For 7.A To ratify the appointment of Mr Jose Luis San Pedro Guerenabarrena as director designated on an interim basis by resolution adopted by the Board of Directors at the meeting held on 24 April 2012, after a favourable report from the Nominating and Compensation Committee, with the status of "executive director" and with his term of office expiring on 26 March 2015, i.e. the date of expiration of the term of office of the member previously in such position, Mr Jose Ignacio Berroeta Echevarria, whom he replaces For Yes For 7.B To ratify the appointment of Mr Angel Jesus Acebes Paniagua as director designated on an interim basis by resolution adopted by the Board of Directors at the meeting held on 24 April 2012, after a favourable report from the Nominating and Compensation Committee, with the status of "other external director" and with his term of office expiring on 26 March 2015, i.e. the date of expiration of the term of office of the member previously in such position, Mr Ricardo Alvarez Isasi, whom he replaces For Yes For 7.C To re-elect Mr Xabier de Irala Estevez as director to a term of four years, as provided in the By-Laws. The re-election of the director, classified as external proprietary director, is submitted by the Board of Directors to the shareholders at the General Shareholders' Meeting after a favourable report from the Nominating and Compensation Committee Against Yes Against 7.D To re-elect Mr Inigo Victor de Oriol Ibarra as director to a term of four years, as provided in the By-Laws. The re-election of the director, classified as external independent director, is submitted by the Board of Directors to the shareholders at the General Shareholders' Meeting at the proposal of the Nominating and Compensation Committee For Yes For 7.E To re-elect Ms Ines Macho Stadler as director to a term of four years, as provided in the By-Laws. The re-election of the director, classified as external independent director, is submitted by the Board of Directors to the shareholders at the General Shareholders' Meeting at the proposal of the Nominating and Compensation Committee For Yes For 7.F To re-elect Mr Braulio Medel Camara as director to a term of four years, as provided in the By-Laws. The re-election of the director, classified as external independent director, is submitted by the Board of Directors to the shareholders at the General Shareholders' Meeting at the proposal of the Nominating and Compensation Committee For Yes For 7.G To re-elect Ms Samantha Barber as director to a term of four years, as provided in the By-Laws. The re-election of the director, classified as external independent director, is submitted by the Board of Directors to the shareholders at the General Shareholders' Meeting at the proposal of the Nominating and Compensation Committee For Yes For 7.H To appoint Mr Francisco Pons Alcoy as director to a term of four years, as provided in the By-Laws. The appointment of the director, classified as external proprietary director, is submitted by the Board of Directors to the shareholders at the General Shareholders' Meeting after a favourable report from the Nominating and Compensation Committee For Yes For 8 Authorisation to the Board of Directors, with the express power of substitution, for a term of five years, to issue: (1) simple bonds or debentures and other fixed-income securities of a like nature (other than notes), as well as preferred stock, up to a maximum limit of twenty billion Euros, and (2) notes up to a maximum limit at any time, independently of the previously-mentioned limit, of six billion Euros. Authorisation for the Company to guarantee, within the limits set forth above, new issuances of securities by its subsidiaries. Revocation of the authorisation granted for such purpose by the shareholders at the General Shareholders' Meeting of 27 May 2011 to the extent of the unused amount For Yes For 9 Authorisation to the Board of Directors, with the express power of substitution, to apply for the listing on and delisting from Spanish or foreign, official or unofficial, organised or other secondary markets of the shares, debentures, bonds, notes, preferred stock, or any other securities issued or to be issued, and to adopt such resolutions as may be necessary to ensure the continued listing of the shares, debentures, or other securities of the Company that may then be outstanding, for which purpose the authorisation granted to such end by the shareholders at the General Shareholders' Meeting of 27 May 2011 is hereby deprived of effect For Yes For 10 Authorisation to the Board of Directors, with the express power of substitution, to create and fund associations, entities, and foundations, up to a maximum limit of twelve million Euros per annum, pursuant to applicable legal provisions, for which purpose the authorisation granted by the shareholders at the General Shareholders' Meeting of 27 May 2011 is hereby deprived of effect to the extent of the unused amount For Yes For 11.A Amendment of articles 19.1, 19.4, 20.1, 20.2, 20.4, and 23.3 of the By-Laws for adjustment thereof to the amendment of the Companies Act by Act 25/2011 For Yes For 11.B Amendment of articles 24.1, 24.2, and 25.2 of the By-Laws in order to include technical improvements For Yes For 12 Amendment of articles 8.1, 8.3, 8.4, 9.2, 12.10 (formerly, 12.9), 13.3, 14.1, 14.2, 28.1, 32.1, and 35.2 of the Regulations for the General Shareholders' Meeting and inclusion of two new articles: 12.9 and 13.5 For Yes For 13 Approval of the corporate website (www.iberdrola.com) For Yes For 14 Delegation of powers to formalise and implement all resolutions adopted by the shareholders at the General Shareholders' Meeting, for conversion thereof into a public instrument, and for the interpretation, correction, supplementation thereof or further elaboration thereon, and registration thereof For Yes For 15 Consultative vote regarding the Annual Director Compensation Report For Yes For Company Name: Intevac, Inc. Ticker: IVAC CUSIP: Meeting Date: 5/8/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR: NORMAN H. POND For Yes For DIRECTOR: KEVIN FAIRBAIRN For Yes For DIRECTOR: DAVID S. DURY For Yes For DIRECTOR: STANLEY J. HILL For Yes For DIRECTOR: THOMAS M. ROHRS For Yes For DIRECTOR: JOHN F. SCHAEFER For Yes For DIRECTOR: PING YANG For Yes For 2 PROPOSAL TO APPROVE AN AMENDMENT TO INCREASE THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE UNDER THE COMPANY'S 2,000 SHARES. For Yes For 3 PROPOSAL TO APPROVE THE COMPANY'S 2 For Yes For 4 PROPOSAL TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT PUBLIC ACCOUNTANTS OF INTEVAC FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. For Yes For Company Name: Itron, Inc. Ticker: ITRI CUSIP: Meeting Date: 5/4/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal ELECTION OF DIRECTOR: KIRBY A. DYESS For Yes For ELECTION OF DIRECTOR: LEROY D. NOSBAUM For Yes For ELECTION OF DIRECTOR: GRAHAM M. WILSON For Yes For 2 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION. Against Yes Against 3 PROPOSAL TO APPROVE THE ITRON, INC.2 For Yes For 4 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For Yes For Company Name: JINKO SOLAR HOLDINGS COMPANY Ticker: JKS CUSIP: 47759T100 Meeting Date: 9/28/2011 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal S1 THAT THE NAME OF THE COMPANY BE CHANGED FROM "JINKOSOLAR HOLDING CO., LTD" INTO "JINKOSOLAR HOLDING CO., LTD." For Yes For O2 THAT MR. KANGPING CHEN BE RE-ELECTED AS A DIRECTOR OF THE COMPANY. For Yes For O3 THAT MR. XIANHUA LI BE RE-ELECTED AS A DIRECTOR OF THE COMPANY. For Yes For O4 THAT PRICEWATERHOUSECOOPERS ZHONG TIAN CPAS LIMITED COMPANY BE RE-APPOINTED AS AUDITORS OF THE COMPANY FOR THE FISCAL YEAR OF 2011. For Yes For O5 THAT THE DIRECTORS OF THE COMPANY BE AUTHORIZED TO DETERMINE THE REMUNERATION OF THE AUDITORS. For Yes For O6 THAT THE AGGREGATE NUMBER OF SHARES THAT MAY BE ISSUED UNDER THE COMPANY'S LONG TERM INCENTIVE PLAN (THE "PLAN") ADOPTED ON JULY 10, 2009, AS AMENDED, OR COVERED BY AWARDS (AS SUCH TERM IS DEFINED IN THE PLAN) INCLUDING UPON THE EXERCISE OF ISOS (AS SUCH TERM IS DEFINED IN THE PLAN) BE INCREASED FROM 7,325,,325, Against Yes Against O7 THAT EACH OF THE DIRECTORS OF THE COMPANY BE AUTHORIZED TO TAKE ANY AND EVERY ACTION THAT MIGHT BE NECESSARY TO EFFECT THE FORGOING RESOLUTIONS 1 TO 6 AS SUCH DIRECTOR, IN HIS OR HER ABSOLUTE DISCRETION, THINK FIT. Against Yes Against Company Name: Johnson Controls, Inc. Ticker: JCI CUSIP: Meeting Date: 1/25/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR: DENNIS W. ARCHER For Yes For DIRECTOR: MARK P. VERGNANO For Yes For DIRECTOR: RICHARD GOODMAN For Yes For 2 RATIFICATION OF PRICEWATERHOUSECOOPERS AS INDEPENDENT AUDITORS FOR 2012. For Yes For 3 ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Against Yes Against 4 CONSIDERATION OF A SHAREHOLDER PROPOSAL TO DECLASSIFY THE BOARD OF DIRECTORS. Against Yes For Company Name: Koninklijke Philips Electronics Ticker: PHG CUSIP: Meeting Date: 4/26/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 2A. ADOPTION OF THE 2 For Yes For 2C. ADOPTION OF A DIVIDEND OF EUR 0.75 PER COMMON SHARE IN CASH OR SHARES, AT THE OPTION OF THE SHAREHOLDER, AGAINST THE RETAINED EARNINGS For Yes For 2D. DISCHARGE OF THE BOARD OF MANAGEMENT FOR THEIR RESPONSIBILITIES For Yes For 2E. DISCHARGE OF THE SUPERVISORY BOARD FOR THEIR RESPONSIBILITIES For Yes For 3A. RE-APPOINTMENT OF MR E. KIST AS A MEMBER OF THE SUPERVISORY BOARD OF THE COMPANY WITH EFFECT FROM APRIL 26, 2012 For Yes For 3B. APPOINTMENT OF MS N. DHAWAN AS A MEMBER OF THE SUPERVISORY BOARD OF THE COMPANY WITH EFFECT FROM APRIL 26, 2012 For Yes For 4A. AUTHORIZATION OF THE BOARD OF MANAGEMENT FOR A PERIOD OF 18 MONTHS, PER APRIL 26, 2012, AS THE BODY WHICH IS AUTHORIZED, WITH THE APPROVAL OF THE SUPERVISORY BOARD, TO ISSUE SHARES OR GRANT RIGHTS TO ACQUIRE SHARES WITHIN THE LIMITS LAID DOWN IN THE ARTICLES OF ASSOCIATION OF THE COMPANY For Yes For 4B. AUTHORIZATION OF THE BOARD OF MANAGEMENT FOR A PERIOD OF 18 MONTHS, PER APRIL 26, 2012, AS THE BODY WHICH IS AUTHORIZED, WITH THE APPROVAL OF THE SUPERVISORY BOARD, TO RESTRICT OR EXCLUDE THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS For Yes For 5 ADOPTION OF THE CANCELLATION OF SHARES IN THE SHARE CAPITAL OF THE COMPANY REPURCHASED OR TO BE REPURCHASED UNDER THE SHARE REPURCHASE PROGRAM For Yes For 6 AUTHORIZATION OF THE BOARD OF MANAGEMENT FOR A PERIOD OF 18 MONTHS, PER APRIL 26, 2012, WITHIN THE LIMITS OF THE LAW AND THE ARTICLES OF ASSOCIATION, TO ACQUIRE, WITH THE APPROVAL OF THE SUPERVISORY BOARD, SHARES IN THE COMPANY PURSUANT TO AND SUBJECT TO THE LIMITATIONS SET FORTH IN THE AGENDA ATTACHED HERETO For Yes For Company Name: MEMC Electronic Materials, Inc. Ticker: WFR CUSIP: Meeting Date: 5/25/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A. ELECTION OF DIRECTOR: ROBERT J. BOEHLKE For Yes For 1B. ELECTION OF DIRECTOR: EMMANUEL T. HERNANDEZ For Yes For 2 NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. For Yes For 3 RATIFICATION OF THE SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. For Yes For 4 APPROVAL OF AMENDMENTS TO OUR EQUITY INCENTIVE PLANS TO ALLOW A ONE-TIME STOCK OPTION EXCHANGE PROGRAM. For Yes For 5 APPROVAL OF SHAREHOLDER PROPOSAL TO ELECT EACH DIRECTOR ANNUALLY. Against Yes For Company Name: METABOLIX INC Ticker: MBLX CUSIP: Meeting Date: 5/31/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR: RICHARD P. ENO For Yes For DIRECTOR: ANTHONY J. SINSKEY For Yes For DIRECTOR: MATTHEW STROBECK For Yes For 2 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. For Yes For Company Name: Metalico Inc Ticker: MEA CUSIP: Meeting Date: 6/6/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A ELECTION OF DIRECTOR: CARLOS E. AGUERO For Yes For 1B ELECTION OF DIRECTOR: MICHAEL J. DRURY For Yes For 1C ELECTION OF DIRECTOR: BRET R. MAXWELL For Yes For 1D ELECTION OF DIRECTOR: WALTER H. BARANDIARAN For Yes For 1E ELECTION OF DIRECTOR: PAUL A. GARRETT For Yes For 1F ELECTION OF DIRECTOR: SEAN P. DUFFY For Yes For 2 TO RATIFY THE APPOINTMENT BY THE COMPANY'S AUDIT COMMITTEE OF J.H. COHN LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. For Yes For 3 TO APPROVE, BY NON-BINDING VOTE, THE COMPANY'S EXECUTIVE COMPENSATION. For Yes For Company Name: Meyer Burger Technology AG Ticker: CUSIP: H5498Z128 Meeting Date: 4/26/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Approval of the annual report 2011, the annual financial statements 2011 and the consolidated financial statements 2011 For Yes For 2 Use of balance sheet profit For Yes For 3 Release of the members of the board of directors and management board For Yes For Re-election of Peter M. Wagner as a member of the board of directors For Yes For Re-election of Dr. Alexander Vogel as a member of the board of directors For Yes For Re-election of Heinz Roth as a member of the board of directors For Yes For 5 Election of auditors: Pricewaterhousecoopers AG For Yes For Amendment of articles of association: Change of registered seat For Yes For Amendment of articles of association: Creation of authorised capital For Yes For Company Name: MOTECH INDUSTRIES CO LTD Ticker: 6244.TWO CUSIP: Y61397108 Meeting Date: 6/6/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal A.1 The 2011 business operations No A.2 The 2011 audited reports No A.3 The status of endorsement and guarantee No B.1 The 2011 business reports and financial statements For Yes For B.2 The appropriation for offsetting deficit of year 2011 For Yes For B.3 The revision to the articles of incorporation For Yes For B.4 The revision to the procedures of asset acquisition or disposal For Yes For B.5 The revision to the procedures of endorsement and guarantee For Yes For B.6 The revision to the procedures of monetary loans For Yes For B.7 The revision to the election of the directors and supervisors For Yes For B.8 The revision to the rules of shareholder meeting For Yes For B.9 The proposal of restriction on employee stock options For Yes For B10.1 The election of the director: TSMC Solar Ltd. Rep. Rick Tsai - ID / shareholder NO: 107966 For Yes For B10.2 The election of the director: TSMC Solar Ltd. Rep. Jen-Chau Huang - ID / shareholder NO: 107966 For Yes For B.11 The proposal to release non-competition restriction on the directors Against Yes Against B.12 Extraordinary motions Against Yes Against Company Name: Orion Energy Systems, Inc. Ticker: OESX CUSIP: Meeting Date: 10/26/2011 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR: MICHAEL J. POTTS For Yes For DIRECTOR: ELIZABETH GAMSKY RICH For Yes For 2 ADVISORY VOTE ON THE APPROVAL OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. For Yes For 3 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY SHAREHOLDER VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For Yes 1 Year 4 RATIFICATION OF BDO USA, LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. For Yes For 5 PROPOSAL TO APPROVE AN AMENDMENT OF THE COMPANY'S 2, CONTINGENT ON ACHIEVEMENT OF CERTAIN SPECIFIED FINANCIAL OBJECTIVES FOR FISCAL 2012. Against Yes Against 6 PROPOSAL TO APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE COMPANY'S 2-BASED COMPENSATION UNDER SECTION 162(M) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. Against Yes Against Company Name: Power Integrations, Inc. Ticker: POWI CUSIP: Meeting Date: 6/18/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR: BALU BALAKRISHNAN For Yes For DIRECTOR: ALAN D. BICKELL For Yes For DIRECTOR: NICHOLAS E. BRATHWAITE For Yes For DIRECTOR: WILLIAM GEORGE For Yes For DIRECTOR: BALAKRISHNAN S. IYER For Yes For DIRECTOR: E. FLOYD KVAMME For Yes For DIRECTOR: STEVEN J. SHARP For Yes For 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF POWER INTEGRATIONS' NAMED EXECUTIVE OFFICERS. For Yes For 3 TO APPROVE THE POWER INTEGRATIONS, INC. 2, AS AMENDED TO INCREASE THE AGGREGATE NUMBER OF SHARES OF THE COMPANY'S COMMON STOCK AUTHORIZED FOR ISSUANCE UNDER THE PLAN. Against Yes Against 4 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF POWER INTEGRATIONS, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. For Yes For Company Name: POWER ONE INC Ticker: PWER CUSIP: 73930R102 Meeting Date: 5/1/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A. ELECTION OF DIRECTOR: JON GACEK For Yes For 1B. ELECTION OF DIRECTOR: KAMBIZ HOOSHMAND For Yes For 1C. ELECTION OF DIRECTOR: MARK MELLIAR-SMITH For Yes For 1D. ELECTION OF DIRECTOR: RICHARD M. SWANSON For Yes For 1E. ELECTION OF DIRECTOR: JAY WALTERS For Yes For 1F. ELECTION OF DIRECTOR: RICHARD J. THOMPSON For Yes For 1G. ELECTION OF DIRECTOR: KYLE RYLAND For Yes For 1H. ELECTION OF DIRECTOR: AJAY SHAH For Yes For 2 APPROVAL OF AN ADVISORY RESOLUTION ON NAMED EXECUTIVE OFFICER COMPENSATION. For Yes For 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS POWER-ONE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 For Yes For 4 TRANSACTION OF ANY OTHER BUSINESS PROPERLY PRESENTED AT THE 2(S) OR POSTPONEMENT(S) THEREOF. Against Yes Against Company Name: Praxair, Inc. Ticker: PX CUSIP: 74005P104 Meeting Date: 4/24/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR: STEPHEN F. ANGEL For Yes For DIRECTOR: OSCAR BERNARDES For Yes For DIRECTOR: BRET K. CLAYTON For Yes For DIRECTOR: NANCE K. DICCIANI For Yes For DIRECTOR: EDWARD G. GALANTE For Yes For DIRECTOR: CLAIRE W. GARGALLI For Yes For DIRECTOR: IRA D. HALL For Yes For DIRECTOR: RAYMOND W. LEBOEUF For Yes For DIRECTOR: LARRY D. MCVAY For Yes For DIRECTOR: WAYNE T. SMITH For Yes For DIRECTOR: ROBERT L. WOOD For Yes For 2 TO APPROVE AMENDMENTS TO PRAXAIR'S RESTATED CERTIFICATE OF INCORPORATION TO PERMIT SHAREHOLDERS TO CALL SPECIAL MEETINGS OF SHAREHOLDERS. For Yes For 3 TO APPROVE, ON AN ADVISORY AND NON-BINDING BASIS, THE COMPENSATION OF PRAXAIR'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE 2 For Yes For 4 A SHAREHOLDER PROPOSAL REGARDING ELECTIONEERING POLICIES AND CONTRIBUTIONS. For Yes Against 5 TO RATIFY THE APPOINTMENT OF THE INDEPENDENT AUDITOR. For Yes For Company Name: SHARP CORPORATION Ticker: CUSIP: J71434112 Meeting Date: 6/26/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Please reference meeting materials. 1 Approve Appropriation of Surplus For Yes For Appoint a Director For Yes For Appoint a Director For Yes For Appoint a Director For Yes For Appoint a Director For Yes For Appoint a Director For Yes For Appoint a Director For Yes For Appoint a Director For Yes For Appoint a Director For Yes For Appoint a Director For Yes For Appoint a Director For Yes For Appoint a Director For Yes For Appoint a Director For Yes For Appoint a Corporate Auditor For Yes For Appoint a Corporate Auditor For Yes For Company Name: SunPower Corp. Ticker: SPWRA CUSIP: Meeting Date: 11/15/2011 Meeting Type: Special # Description Mgmt Rec Voted Vote Cast Management Proposal 1 AMEND THE CERTIFICATE OF INCORPORATION TO RECLASSIFY ALL OUTSTANDING SHARES OF CLASS A COMMON STOCK AND CLASS B COMMON STOCK INTO A SINGLE CLASS OF COMMON STOCK AND ELIMINATE OBSOLETE PROVISIONS OF THE CERTIFICATE OF INCORPORATION. For Yes For 2 AMEND THE CERTIFICATE OF INCORPORATION TO PERMIT ACTION BY WRITTEN CONSENT OF THE STOCKHOLDERS WITHOUT A MEETING FOR ANY ACTION REQUIRED TO BE TAKEN AT ANY ANNUAL OR SPECIAL MEETING. For Yes For 3 APPROVAL OF THE THIRD AMENDED AND RESTATED SUNPOWER CORPORATION 2,500,000. Against Yes Against Company Name: SUNPOWER CORPORATION Ticker: SPWR CUSIP: Meeting Date: 5/9/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR: ARNAUD CHAPERON Against Yes Withheld DIRECTOR: JEROME SCHMITT Against Yes Withheld DIRECTOR: PAT WOOD III For Yes For 2 THE PROPOSAL TO APPROVE, IN AN ADVISORY VOTE, OUR NAMED EXECUTIVE OFFICER COMPENSATION. Against Yes Against Company Name: Trina Solar Ltd. Ticker: TSL CUSIP: 8.96E+108 Meeting Date: 9/13/2011 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1 RE-ELECTION OF MR. JUNFENG LI AS A DIRECTOR OF THE COMPANY. Yes For 2 RE-ELECTION OF MR. LIPING QIU AS A DIRECTOR OF THE COMPANY. Yes For 3 APPOINTMENT OF THE INDEPENDENT AUDITOR DELOITTE TOUCHE TOHMATSU FOR THE FISCAL YEAR 2011. Yes For Company Name: United Technologies Corporation Ticker: UTX CUSIP: Meeting Date: 4/11/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A. ELECTION OF DIRECTOR: LOUIS R. CHENEVERT For Yes For 1B. ELECTION OF DIRECTOR: JOHN V. FARACI For Yes For 1C. ELECTION OF DIRECTOR: JEAN-PIERRE GARNIER For Yes For 1D. ELECTION OF DIRECTOR: JAMIE S. GORELICK For Yes For 1E. ELECTION OF DIRECTOR: EDWARD A. KANGAS For Yes For 1F. ELECTION OF DIRECTOR: ELLEN J. KULLMAN For Yes For 1G. ELECTION OF DIRECTOR: RICHARD D. MCCORMICK For Yes For 1H. ELECTION OF DIRECTOR: HAROLD MCGRAW III For Yes For 1I. ELECTION OF DIRECTOR: RICHARD B. MYERS For Yes For 1J. ELECTION OF DIRECTOR: H. PATRICK SWYGERT For Yes For 1K. ELECTION OF DIRECTOR: ANDRE VILLENEUVE For Yes For 1L. ELECTION OF DIRECTOR: CHRISTINE TODD WHITMAN For Yes For 2 APPOINTMENT OF THE FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR. For Yes For 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. For Yes For Company Name: VESTAS WIND SYSTEMS A/S, RANDERS Ticker: CUSIP: K9773J128 Meeting Date: 3/29/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1 Report of the Board of Directors No 2 Presentation and adoption of the annual report For Yes For 3 Resolution for the allocation of the result of the year For Yes For 4.A Election of Bert Nordberg as a member to the Board of Directors For Yes For 4.B Re-election of Carsten Bjerg as a member to the Board of Directors For Yes For 4.C Election of Eija Pitkanen as a member to the Board of Directors For Yes For 4.D Re-election of Hakan Eriksson as a member to the Board of Directors For Yes For 4.E Re-election of Jorgen Huno Rasmussen as a member to the Board of Directors For Yes For 4.F Re-election of Jorn Ankaer Thomsen as a member to the Board of Directors For Yes For 4.G Re-election of Kurt Anker Nielsen as a member to the Board of Directors For Yes For 4.H Election of Lars Josefsson as a member to the Board of Directors For Yes For 5 Presentation and adoption of the remuneration of the Board of Directors for the financial year 2012 For Yes For 6 Reappointment of PricewaterhouseCoopers Statsautoriseret Revisionspartnerselskab as the Company's auditor For Yes For Proposal from the Board of Directors: Amendment to the Article of Associations Article 8(1) (the size of the Board of Directors) For Yes For Proposal from the Board of Directors: Authorisation for the Board of Directors to let the company acquire treasury shares For Yes For Company Name: WaterFurnace Renewable Energy Inc. Ticker: WFI CUSIP: 9415EQ108 Meeting Date: 5/10/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1 ELECTION OF DIRECTORS. THE NOMINEES PROPOSED BY MANAGEMENT ARE LISTED IN THE INFORMATION CIRCULAR. For Yes For 2 APPOINTMENT OF GRANT THORNTON, LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. For Yes For Company Name: YINGLI GREEN ENERGY HLDG CO LTD Ticker: YGE CUSIP: 98584B103 Meeting Date: 8/12/2011 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1 TO ADOPT THE COMPANY'S AUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010. Against Yes For 2A RE-ELECTION OF DIRECTOR: MR. MING HUANG Against Yes For 2B RE-ELECTION OF DIRECTOR: MR. JUNMIN LIU Against Yes For 3 TO RATIFY AND APPOINT KPMG AS THE COMPANY'S INDEPENDENT AUDITORS. Against Yes For Firsthand Technology Opportunities Fund Company Name: Akamai Technologies, Inc. Ticker: AKAM CUSIP: 00971T101 Meeting Date: 5/16/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A ELECTION OF DIRECTOR: GEORGE H. CONRADES For Yes For 1B ELECTION OF DIRECTOR: MARTIN M. COYNE II For Yes For 1C ELECTION OF DIRECTOR: JILL A. GREENTHAL For Yes For 1D ELECTION OF DIRECTOR: GEOFFREY A. MOORE For Yes For 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF AKAMAI TECHNOLOGIES, INC'S NAMED EXECUTIVE OFFICERS. Against Yes Against 3 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT AUDITORS OF AKAMAI TECHNOLOGIES, INC FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. For Yes For Company Name: ALCATEL-LUCENT Ticker: ALU CUSIP: Meeting Date: 6/8/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal O1 APPROVAL OF THE FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011. For Yes For O2 APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011. For Yes For O3 EARNINGS - ALLOCATION OF INCOME. For Yes For O4 RENEWAL OF THE TERM OF OFFICE OF LADY SYLVIA JAY AS DIRECTOR. For Yes For O5 RENEWAL OF THE TERM OF OFFICE OF MR. STUART E. EIZENSTAT AS DIRECTOR. For Yes For O6 RENEWAL OF THE TERM OF OFFICE OF MR. LOUIS R. HUGHES AS DIRECTOR. For Yes For O7 RENEWAL OF THE TERM OF OFFICE OF MR. OLIVIER PIOU AS DIRECTOR. For Yes For O8 RENEWAL OF THE TERM OF OFFICE OF MR. JEAN-CYRIL SPINETTA AS DIRECTOR. Against Yes Against O9 RENEWAL OF THE TERM OF OFFICE OF MR. BERTRAND LAPRAYE AS BOARD OBSERVER. For Yes For O10 RENEWAL OF THE APPOINTMENT OF DELOITTE & ASSOCIES AS PRINCIPAL STATUTORY AUDITOR. For Yes For O11 RENEWAL OF THE APPOINTMENT OF ERNST & YOUNG ET AUTRES AS PRINCIPAL STATUTORY AUDITOR. For Yes For O12 RENEWAL OF THE APPOINTMENT OF BEAS AS DEPUTY STATUTORY AUDITOR. For Yes For O13 RENEWAL OF THE APPOINTMENT OF AUDITEX AS DEPUTY STATUTORY AUDITOR. For Yes For O14 AUTHORIZATION FOR THE BOARD OF DIRECTORS TO TRADE IN THE COMPANY'S OWN SHARES. For Yes For E15 AUTHORIZATION FOR THE BOARD OF DIRECTORS TO DECREASE THE SHARE CAPITAL BY CANCELLATION OF TREASURY SHARES. For Yes For E16 DELEGATION OF AUTHORITY TO THE BOARD OF DIRECTORS TO INCREASE THE SHARE CAPITAL BY ISSUING, WITH PREFERENTIAL SUBSCRIPTION RIGHTS, ORDINARY SHARES AND SECURITIES GIVING ACCESS TO THE SHARE CAPITAL OF THE COMPANY OR ITS AFFILIATES AND/OR SECURITIES ENTITLING THEIR HOLDERS TO THE ALLOTMENT OF DEBT INSTRUMENTS. Against Yes Abstain E17 DELEGATION OF AUTHORITY TO THE BOARD TO INCREASE THE SHARE CAPITAL BY ISSUING, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS, (I) ORDINARY SHARES AND SECURITIES GIVING ACCESS IMMEDIATELY OR OVER TIME TO THE SHARE CAPITAL OF THE COMPANY OR ITS AFFILIATES, OR (II) ORDINARY SHARES WHICH MAY BE ISSUED PURSUANT TO SECURITIES TO BE ISSUED BY SUBSIDIARIES, INCLUDING TO PROVIDE COMPENSATION FOR SECURITIES CONTRIBUTED TO THE COMPANY IN THE CONTEXT OF A PUBLIC EXCHANGE OFFER AND/OR SECURITIES ENTITLING THEIR HOLDERS TO THE ALLOTMENT OF DEBT INSTRUMENTS. Against Yes Abstain E18 DELEGATION OF AUTHORITY TO THE BOARD OF DIRECTORS TO ISSUE, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS, ORDINARY SHARES AND ANY SECURITIES GIVING ACCESS TO THE COMPANY'S ORDINARY SHARES OR ITS AFFILIATES' AND/OR SECURITIES ENTITLING THEIR HOLDERS TO THE ALLOTMENT OF DEBT INSTRUMENTS IN A PRIVATE PLACEMENT PURSUANT TO ARTICLE L. 411-2 II OF THE FRENCH MONETARY AND FINANCIAL CODE ("CODE MONETAIRE ET FINANCIER"). Against Yes Abstain E19 DELEGATION OF AUTHORITY TO THE BOARD OF DIRECTORS TO INCREASE THE NUMBER OF SECURITIES TO BE ISSUED IN THE EVENT OF A SHARE CAPITAL INCREASE WITH OR WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS. Against Yes Abstain E20 DELEGATION OF AUTHORITY TO THE BOARD OF DIRECTORS TO INCREASE THE SHARE CAPITAL TO PAY FOR CAPITAL CONTRIBUTIONS IN KIND CONSISTING OF EQUITY SECURITIES OR SECURITIES GIVING ACCESS TO THIRD-PARTY COMPANIES' SHARE CAPITAL. Against Yes Abstain E21 AGGREGATE LIMIT TO THE AMOUNT OF ISSUANCES CARRIED OUT PURSUANT TO THE 16TH, 17TH, 18TH, 19TH AND 20TH RESOLUTIONS. For Yes For E22 DELEGATION OF AUTHORITY TO THE BOARD OF DIRECTORS TO INCREASE THE SHARE CAPITAL OF THE COMPANY BY CAPITALIZATION OF RESERVES, PROFITS, PREMIUMS OR OTHERWISE. For Yes For E23 DELEGATION OF AUTHORITY TO THE BOARD OF DIRECTORS TO INCREASE THE SHARE CAPITAL BY ISSUING SHARES OR SECURITIES GIVING ACCESS TO THE SHARE CAPITAL RESERVED FOR MEMBERS OF EMPLOYEE SAVINGS PLANS ("PLAN D'EPARGNE ENTREPRISE") OR TO SELL SHARES OR SECURITIES GIVING ACCESS TO THE SHARE CAPITAL TO MEMBERS OF EMPLOYEE SAVINGS PLANS. For Yes For E24 POWERS TO CARRY OUT FORMALITIES. For Yes For E25 AMENDMENTS OR NEW RESOLUTIONS PROPOSED AT THE MEETING. Against Yes Against Company Name: Amazon.com, Inc. Ticker: AMZN CUSIP: Meeting Date: 5/24/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A. ELECTION OF DIRECTOR: JEFFREY P. BEZOS For Yes For 1B. ELECTION OF DIRECTOR: TOM A. ALBERG For Yes For 1C. ELECTION OF DIRECTOR: JOHN SEELY BROWN For Yes For 1D. ELECTION OF DIRECTOR: WILLIAM B. GORDON For Yes For 1E. ELECTION OF DIRECTOR: JAMIE S. GORELICK For Yes For 1F. ELECTION OF DIRECTOR: BLAKE G. KRIKORIAN For Yes For 1G. ELECTION OF DIRECTOR: ALAIN MONIE For Yes For 1H. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN For Yes For 1I. ELECTION OF DIRECTOR: THOMAS O. RYDER For Yes For 1J. ELECTION OF DIRECTOR: PATRICIA Q. STONESIFER For Yes For 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS For Yes For 3 APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS, AS AMENDED, PURSUANT TO SECTION 162(M) OF THE INTERNAL REVENUE CODE IN OUR 1 Against Yes Against 4 SHAREHOLDER PROPOSAL REGARDING AN ASSESSMENT AND REPORT ON CLIMATE CHANGE For Yes Against 5 SHAREHOLDER PROPOSAL CALLING FOR CERTAIN DISCLOSURES REGARDING CORPORATE POLITICAL CONTRIBUTIONS Against Yes For Company Name: Apple Inc. Ticker: AAPL CUSIP: Meeting Date: 2/23/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR: WILLIAM V. CAMPBELL For Yes For DIRECTOR: TIMOTHY D. COOK For Yes For DIRECTOR: MILLARD S. DREXLER For Yes For DIRECTOR: AL GORE For Yes For DIRECTOR: ROBERT A. IGER For Yes For DIRECTOR: ANDREA JUNG For Yes For DIRECTOR: ARTHUR D. LEVINSON For Yes For DIRECTOR: RONALD D. SUGAR For Yes For 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For Yes For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For Yes For 4 A SHAREHOLDER PROPOSAL ENTITLED "CONFLICT OF INTEREST REPORT" For Yes Against 5 A SHAREHOLDER PROPOSAL ENTITLED "SHAREHOLDER SAY ON DIRECTOR PAY" For Yes Against 6 A SHAREHOLDER PROPOSAL ENTITLED "REPORT ON POLITICAL CONTRIBUTIONS AND EXPENDITURES" Against Yes For 7 A SHAREHOLDER PROPOSAL ENTITLED "ADOPT A MAJORITY VOTING STANDARD FOR DIRECTOR ELECTIONS" Against Yes For Company Name: APPLIED MATERIALS, INC. Ticker: AMAT CUSIP: Meeting Date: 3/6/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A ELECTION OF DIRECTOR: AART J. DE GEUS For Yes For 1B ELECTION OF DIRECTOR: STEPHEN R. FORREST For Yes For 1C ELECTION OF DIRECTOR: THOMAS J. IANNOTTI For Yes For 1D ELECTION OF DIRECTOR: SUSAN M. JAMES For Yes For 1E ELECTION OF DIRECTOR: ALEXANDER A. KARSNER For Yes For 1F ELECTION OF DIRECTOR: GERHARD H. PARKER For Yes For 1G ELECTION OF DIRECTOR: DENNIS D. POWELL For Yes For 1H ELECTION OF DIRECTOR: WILLEM P. ROELANDTS For Yes For 1I ELECTION OF DIRECTOR: JAMES E. ROGERS For Yes For 1J ELECTION OF DIRECTOR: MICHAEL R. SPLINTER For Yes For 1K ELECTION OF DIRECTOR: ROBERT H. SWAN For Yes For 2 TO APPROVE THE AMENDED & RESTATED EMPLOYEE STOCK INCENTIVE PLAN. Against Yes Against 3 TO APPROVE THE AMENDED AND RESTATED SENIOR EXECUTIVE BONUS PLAN. For Yes For 4 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF APPLIED MATERIALS' NAMED EXECUTIVE OFFICERS. For Yes For 5 RATIFY APPOINTMENT OF KPMG LLP AS APPLIED MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. For Yes For Company Name: ARM HOLDINGS PLC Ticker: ARMH CUSIP: Meeting Date: 5/3/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1 TO RECEIVE THE ANNUAL REPORT AND ACCOUNTS FOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2011 Yes For 2 TO DECLARE A FINAL DIVIDEND Yes For 3 TO APPROVE THE REMUNERATION REPORT Yes For 4A. TO ELECT SIR JOHN BUCHANAN AS A DIRECTOR Yes For 4B. TO RE-ELECT WARREN EAST AS A DIRECTOR Yes For 5 TO RE-ELECT ANDY GREEN AS A DIRECTOR Yes For 6 TO RE-ELECT LARRY HIRST AS A DIRECTOR Yes For 7 TO RE-ELECT MIKE INGLIS AS A DIRECTOR Yes For 8 TO RE-ELECT MIKE MULLER AS A DIRECTOR Yes For 9 TO RE-ELECT KATHLEEN O'DONOVAN AS A DIRECTOR Yes For 10 TO RE-ELECT JANICE ROBERTS AS A DIRECTOR Yes For 11 TO RE-ELECT PHILIP ROWLEY AS A DIRECTOR Yes For 12 TO RE-ELECT TIM SCORE AS A DIRECTOR Yes For 13 TO RE-ELECT SIMON SEGARS AS A DIRECTOR Yes For 14 TO RE-ELECT YOUNG SOHN AS A DIRECTOR Yes For 15 TO RE-APPOINT PRICEWATERHOUSECOOPERS LLP AS AUDITORS OF THE COMPANY Yes For 16 TO AUTHORISE THE DIRECTORS TO FIX THE REMUNERATION OF THE AUDITORS Yes For 17 TO GRANT THE DIRECTORS AUTHORITY TO ALLOT SHARES Yes For 18 TO DISAPPLY PRE-EMPTION RIGHTS Yes For 19 TO AUTHORISE THE COMPANY TO MAKE MARKET PURCHASES OF ITS OWN SHARES Yes For 20 TO AUTHORISE THE COMPANY TO HOLD GENERAL MEETINGS ON 14 DAYS' NOTICE Yes Against Company Name: ASML Holding N.V. Ticker: ASML CUSIP: N07059186 Meeting Date: 4/25/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 3 DISCUSSION OF THE 2, INCLUDING ASML'S CORPORATE GOVERNANCE CHAPTER, AND THE 2, AND PROPOSAL TO ADOPT THE STATUTORY ANNUAL ACCOUNTS FOR THE FINANCIAL YEAR ("FY") 2011, AS PREPARED IN ACCORDANCE WITH DUTCH LAW. For Yes For 4 PROPOSAL TO DISCHARGE THE MEMBERS OF THE BOARD OF MANAGEMENT FROM LIABILITY FOR THEIR RESPONSIBILITIES IN THE FY 2011. For Yes For 5 PROPOSAL TO DISCHARGE THE MEMBERS OF THE SUPERVISORY BOARD FROM LIABILITY FOR THEIR RESPONSIBILITIES IN THE FY 2011. For Yes For 7 PROPOSAL TO ADOPT A DIVIDEND OF EUR 0.46 PER ORDINARY SHARE. For Yes For 8 PROPOSAL TO APPROVE THE NUMBER OF PERFORMANCE SHARES FOR THE BOARD OF MANAGEMENT AND AUTHORIZATION OF THE BOARD OF MANAGEMENT TO ISSUE THE SHARES. For Yes For 9 PROPOSAL TO APPROVE THE NUMBER OF STOCK OPTIONS, RESPECTIVELY SHARES, FOR EMPLOYEES AND AUTHORIZATION OF THE BOARD OF MANAGEMENT TO ISSUE THE STOCK OPTIONS, RESPECTIVELY SHARES. For Yes For 11A PROPOSAL TO REAPPOINT MR. O. BILOUS AS MEMBER OF THE SUPERVISORY BOARD, EFFECTIVE APRIL 25, 2012. For Yes For 11B PROPOSAL TO REAPPOINT MR. F.W. FROHLICH AS MEMBER OF THE SUPERVISORY BOARD, EFFECTIVE APRIL 25, 2012. For Yes For 11C PROPOSAL TO REAPPOINT MR. A.P.M. VAN DER POEL AS MEMBER OF THE SUPERVISORY BOARD, EFFECTIVE APRIL 25, 2012. For Yes For 13 PROPOSAL TO REAPPOINT THE EXTERNAL AUDITOR FOR THE REPORTING YEAR 2013. For Yes For 14A PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT TO ISSUE (RIGHTS TO SUBSCRIBE FOR) SHARES, WHICH AUTHORIZATION IS LIMITED TO 5% OF THE ISSUED CAPITAL. For Yes For 14B PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT TO RESTRICT OR EXCLUDE THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH AGENDA ITEM 14A. For Yes For 14C PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT TO ISSUE (RIGHTS TO SUBSCRIBE FOR) SHARES, FOR AN ADDITIONAL 5% OF THE ISSUED CAPITAL, ONLY TO BE USED IN CONNECTION WITH MERGERS, ACQUISITIONS AND/OR (STRATEGIC) ALLIANCES. For Yes For 14D PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT TO RESTRICT OR EXCLUDE THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH AGENDA ITEM 14C. For Yes For 15A PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT TO ACQUIRE SHARES IN THE COMPANY'S CAPITAL. For Yes For 15B PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT TO ACQUIRE ADDITIONAL SHARES IN THE COMPANY'S CAPITAL. For Yes For 16 PROPOSAL TO CANCEL ORDINARY SHARES (TO BE) REPURCHASED BY THE COMPANY. For Yes For Company Name: BLUE COAT SYSTEMS, INC. Ticker: BCSI CUSIP: 09534T508 Meeting Date: 2/13/2012 Meeting Type: Special # Description Mgmt Rec Voted Vote Cast Management Proposal 1 TO ADOPT AND APPROVE THE AGREEMENT AND PLAN OF MERGER DATED AS OF DECEMBER 8, 2011, AMONG PROJECT BARBOUR HOLDINGS CORPORATION, A CONTROLLED AFFILIATE OF THOMA BRAVO, LLC AND ITS CO-INVESTORS, PROJECT BARBOUR MERGER CORP., A WHOLLY-OWNED SUBSIDIARY OF PROJECT BARBOUR HOLDINGS CORPORATION, AND BLUE COAT, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. For Yes For 2 TO APPROVE, BY AN ADVISORY VOTE, THE AGREEMENTS & UNDERSTANDINGS OF BLUE COAT AND ITS NAMED EXECUTIVE OFFICERS CONCERNING COMPENSATION THAT IS BASED ON OR OTHERWISE RELATES TO MERGER, AND THE AGGREGATE TOTAL OF ALL SUCH COMPENSATION THAT MAY BE PAID OR BECOME PAYABLE TO OR ON BEHALF OF SUCH EXECUTIVE OFFICERS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. For Yes For 3 TO APPROVE THE ADJOURNMENT OR POSTPONEMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, FOR, AMONG OTHER REASONS, THE SOLICITATION OF ADDITIONAL PROXIES IN THE EVENT THAT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO ADOPT AND APPROVE THE AGREEMENT AND PLAN OF MERGER. Against Yes Against Company Name: Ciena Ticker: CIEN CUSIP: Meeting Date: 3/21/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A ELECTION OF DIRECTOR: BRUCE L. CLAFLIN For Yes For 1B ELECTION OF DIRECTOR: PATRICK T. GALLAGHER For Yes For 2 APPROVAL OF AN AMENDMENT OF THE 2-APPROVE MATERIAL TERMS OF PERFORMANCE-BASED COMPENSATION UNDER SECTION 162(M) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. For Yes For 3 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE EMPLOYEE STOCK PURCHASE PLAN TO (A) INCREASE THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE THEREUNDER BY 5 MILLION SHARES, (B) EXTEND THE TERM THEREOF, AND (C) MAKE SUCH OTHER CHANGES DESCRIBED HEREIN. For Yes For 4 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2012. For Yes For 5 ADVISORY VOTE ON OUR EXECUTIVE COMPENSATION, AS DESCRIBED IN PROXY MATERIALS. For Yes For Company Name: Cisco Systems, Inc. Ticker: CSCO CUSIP: 17275R102 Meeting Date: 12/7/2011 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A ELECTION OF DIRECTOR: CAROL A. BARTZ For Yes For 1B ELECTION OF DIRECTOR: M. MICHELE BURNS For Yes For 1C ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS For Yes For 1D ELECTION OF DIRECTOR: LARRY R. CARTER For Yes For 1E ELECTION OF DIRECTOR: JOHN T. CHAMBERS For Yes For 1F ELECTION OF DIRECTOR: BRIAN L. HALLA For Yes For 1G ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY For Yes For 1H ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH For Yes For 1I ELECTION OF DIRECTOR: RODERICK C. MCGEARY For Yes For 1J ELECTION OF DIRECTOR: ARUN SARIN For Yes For 1K ELECTION OF DIRECTOR: STEVEN M. WEST For Yes For 1L ELECTION OF DIRECTOR: JERRY YANG For Yes For 2 APPROVAL OF AMENDMENT AND RESTATEMENT OF THE CISCO 2 For Yes For 3 APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. For Yes For 4 RECOMMENDATION, ON AN ADVISORY BASIS, ON THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. For Yes 1 Year 5 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. For Yes For 6 APPROVAL TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY. For Yes Against 7 APPROVAL TO REQUIRE THE BOARD TO PUBLISH INTERNET FRAGMENTATION REPORT TO SHAREHOLDERS WITHIN SIX MONTHS. Against Yes For 8 APPROVAL TO REQUIRE THAT CISCO EXECUTIVES RETAIN A SIGNIFICANT PERCENTAGE OF STOCK UNTIL TWO YEARS FOLLOWING TERMINATION. For Yes Against Company Name: Corning Inc. Ticker: GLW CUSIP: Meeting Date: 4/26/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A. ELECTION OF DIRECTOR: JOHN SEELY BROWN For Yes For 1B. ELECTION OF DIRECTOR: STEPHANIE A. BURNS For Yes For 1C. ELECTION OF DIRECTOR: JOHN A. CANNING, JR. For Yes For 1D. ELECTION OF DIRECTOR: RICHARD T. CLARK For Yes For 1E. ELECTION OF DIRECTOR: JAMES B. FLAWS For Yes For 1F. ELECTION OF DIRECTOR: GORDON GUND For Yes For 1G. ELECTION OF DIRECTOR: KURT M. LANDGRAF For Yes For 1H. ELECTION OF DIRECTOR: DEBORAH D. RIEMAN For Yes For 1I. ELECTION OF DIRECTOR: H. ONNO RUDING For Yes For 1J. ELECTION OF DIRECTOR: MARK S. WRIGHTON For Yes For 2 APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. For Yes For 3 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For Yes For 4 APPROVAL OF CORNING INCORPORATED 2012 LONG-TERM INCENTIVE PLAN. For Yes For 5 AMENDMENT AND RESTATEMENT OF CERTIFICATE OF INCORPORATION TO REMOVE PROVISIONS REQUIRING SUPERMAJORITY VOTE OF SHAREHOLDERS. For Yes For Company Name: eBay Inc. Ticker: EBAY CUSIP: Meeting Date: 4/26/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A. ELECTION OF DIRECTOR: MARC L. ANDREESSEN For Yes For 1B. ELECTION OF DIRECTOR: WILLIAM C. FORD, JR. For Yes For 1C. ELECTION OF DIRECTOR: DAWN G. LEPORE For Yes For 1D. ELECTION OF DIRECTOR: KATHLEEN C. MITIC For Yes For 1E. ELECTION OF DIRECTOR: PIERRE M. OMIDYAR For Yes For 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS For Yes For 3 APPROVE AMENDMENT & RESTATEMENT OF 2, INCLUDING AN AMENDMENT TO INCREASE THE AGGREGATE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER PLAN BY 16.5 MILLION SHARES For Yes For 4 TO APPROVE OUR EMPLOYEE STOCK PURCHASE PLAN. For Yes For 5 TO ADOPT AND APPROVE AN AMENDMENT TO OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY OUR BOARD OF DIRECTORS AND PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS. For Yes For 6 AMENDMENT TO OUR AMENDED & RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE STOCKHOLDERS WITH THE RIGHT TO CALL A SPECIAL MEETING For Yes For 7 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2012 For Yes For Company Name: Equinix, Inc. Ticker: EQIX CUSIP: 29444U502 Meeting Date: 6/5/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR: STEVEN T. CLONTZ For Yes For DIRECTOR: GARY F. HROMADKO For Yes For DIRECTOR: SCOTT G. KRIENS For Yes For DIRECTOR: WILLIAM K. LUBY For Yes For DIRECTOR: IRVING F. LYONS, III For Yes For DIRECTOR: CHRISTOPHER B. PAISLEY For Yes For DIRECTOR: STEPHEN M. SMITH For Yes For DIRECTOR: PETER F. VAN CAMP For Yes For 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. For Yes For 3 TO APPROVE BY A NON-BINDING ADVISORY VOTE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For Yes For 4 TO APPROVE LONG-TERM INCENTIVE PERFORMANCE TERMS FOR CERTAIN EXECUTIVES PURSUANT TO SECTION 162(M) OF THE INTERNAL REVENUE CODE. For Yes For 5 TO APPROVE AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED BYLAWS TO PERMIT HOLDERS OF RECORD OF AT LEAST TWENTY FIVE PERCENT (25%) OF THE VOTING POWER OF THE COMPANY'S OUTSTANDING CAPITAL STOCK TO CALL A SPECIAL MEETING OF STOCKHOLDERS. For Yes For Company Name: F5 NETWORKS, INC. Ticker: FFIV CUSIP: Meeting Date: 3/15/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1 ELECTION OF CLASS I DIRECTOR: JONATHAN CHADWICK For Yes For 2 RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. For Yes For 3 ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For Yes For 4 ADVISORY VOTE ON SHAREHOLDER PROPOSAL REGARDING DECLASSIFICATION OF OUR BOARD OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. Against Yes For Company Name: FABRINET Ticker: FN CUSIP: G3323L100 Meeting Date: 12/12/2011 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR: THOMAS F. KELLY For Yes For DIRECTOR: DR. FRANK H. LEVINSON For Yes For DIRECTOR: VIRAPAN PULGES For Yes For 2 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS. For Yes For 3 APPROVAL, ON AN ADVISORY BASIS, OF THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. For Yes 1 Year 4 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS ABAS LTD. AS FABRINET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 29, 2012. For Yes For 5 TO APPROVE AN AMENDMENT TO FABRINET'S 2"EVERGREEN" PROVISION THAT PROVIDES FOR A LIMITED ANNUAL AUTOMATIC INCREASE TO THE MAXIMUM NUMBER OF ORDINARY SHARES THAT MAY BE DELIVERED UNDER THE PLAN. For Yes For Company Name: Giant Interactive Ticker: GA CUSIP: Meeting Date: 9/16/2011 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1 RE-ELECTION OF MR. ANDREW Y. YAN AS A DIRECTOR OF THE COMPANY. For Yes For 2 RE-ELECTION OF MR. JASON NANCHUN JIANG AS A DIRECTOR OF THE COMPANY. For Yes For 3 APPOINTMENT OF ERNST & YOUNG HUA MING AS THE COMPANY'S INDEPENDENT AUDITOR FOR FISCAL YEAR 2011. For Yes For Company Name: Google Inc Ticker: GOOG CUSIP: 38259P508 Meeting Date: 6/21/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR: LARRY PAGE For Yes For DIRECTOR: SERGEY BRIN For Yes For DIRECTOR: ERIC E. SCHMIDT For Yes For DIRECTOR: L. JOHN DOERR For Yes For DIRECTOR: DIANE B. GREENE For Yes For DIRECTOR: JOHN L. HENNESSY For Yes For DIRECTOR: ANN MATHER For Yes For DIRECTOR: PAUL S. OTELLINI For Yes For DIRECTOR: K. RAM SHRIRAM For Yes For DIRECTOR: SHIRLEY M. TILGHMAN For Yes For 2 THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. For Yes For 3A. THE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ESTABLISH THE CLASS C CAPITAL STOCK AND TO MAKE CERTAIN CLARIFYING CHANGES. Against Yes Against 3B. THE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CLASS A COMMON STOCK FROM 6 BILLION TO 9 BILLION. Against Yes Against 3C. THE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE TREATMENT OF SHARES OF CLASS A COMMON STOCK IN A MANNER THAT IS AT LEAST AS FAVORABLE AS THE SHARES OF CLASS B COMMON STOCK. Against Yes Against 4 THE APPROVAL OF GOOGLE'S 2 Against Yes Against 5 THE APPROVAL OF GOOGLE'S 2 Against Yes Against 6 A STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON POLITICAL CONTRIBUTIONS, IF PROPERLY PRESENTED AT THE MEETING. For Yes Against 7 A STOCKHOLDER PROPOSAL REGARDING MANDATORY ARBITRATION OF CERTAIN SHAREHOLDER CLAIMS, IF PROPERLY PRESENTED AT THE MEETING. For Yes Against 8 A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Against Yes For Company Name: Intel Corp. Ticker: INTC CUSIP: Meeting Date: 5/17/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY For Yes For 1B. ELECTION OF DIRECTOR: ANDY D. BRYANT For Yes For 1C. ELECTION OF DIRECTOR: SUSAN L. DECKER For Yes For 1D. ELECTION OF DIRECTOR: JOHN J. DONAHOE For Yes For 1E. ELECTION OF DIRECTOR: REED E. HUNDT For Yes For 1F. ELECTION OF DIRECTOR: PAUL S. OTELLINI For Yes For 1G. ELECTION OF DIRECTOR: JAMES D. PLUMMER For Yes For 1H. ELECTION OF DIRECTOR: DAVID S. POTTRUCK For Yes For 1I. ELECTION OF DIRECTOR: FRANK D. YEARY For Yes For 1J. ELECTION OF DIRECTOR: DAVID B. YOFFIE For Yes For 2 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR CURRENT YEAR For Yes For 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION For Yes For 4 STOCKHOLDER PROPOSAL: WHETHER TO HOLD AN ADVISORY VOTE ON POLITICAL CONTRIBUTIONS For Yes Against Company Name: L M ERICSSON TELEPHONE CO Ticker: ERIC CUSIP: Meeting Date: 5/3/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1 ELECTION OF THE CHAIRMAN OF THE MEETING. For Yes For 8A ADOPTION OF THE INCOME STATEMENT AND THE BALANCE SHEET, THE CONSOLIDATED INCOME STATEMENT AND THE CONSOLIDATED BALANCE SHEET. For Yes For 8B DISCHARGE OF LIABILITY FOR THE MEMBERS OF THE BOARD OF DIRECTORS AND THE PRESIDENT. For Yes For 8C THE APPROPRIATION OF THE PROFIT IN ACCORDANCE WITH THE APPROVED BALANCE SHEET AND DETERMINATION OF THE RECORD DATE FOR DIVIDEND. For Yes For 9A DETERMINATION OF THE NUMBER OF BOARD MEMBERS AND DEPUTIES OF THE BOARD OF DIRECTORS TO BE ELECTED BY THE MEETING. For Yes For 9B DETERMINATION OF THE FEES PAYABLE TO NON-EMPLOYED MEMBERS OF THE BOARD OF DIRECTORS ELECTED BY THE MEETING AND NON-EMPLOYED MEMBERS OF THE COMMITTEES OF THE BOARD OF DIRECTORS ELECTED BY THE MEETING. For Yes For 9C ELECTION OF THE CHAIRMAN OF THE BOARD OF DIRECTORS, OTHER BOARD MEMBERS AND DEPUTIES OF THE BOARD OF DIRECTORS. For Yes For 9D RESOLUTION ON THE INSTRUCTION FOR THE NOMINATION COMMITTEE. For Yes For 9E DETERMINATION OF THE FEES PAYABLE TO THE AUDITOR. For Yes For 9F ELECTION OF AUDITOR. For Yes For 10 RESOLUTION ON THE GUIDELINES FOR REMUNERATION TO GROUP MANAGEMENT. For Yes For 11A RESOLUTION ON IMPLEMENTATION OF THE STOCK PURCHASE PLAN. For Yes For 11B RESOLUTION ON TRANSFER OF TREASURY STOCK, DIRECTED SHARE ISSUE AND ACQUISITION OFFER FOR THE STOCK PURCHASE PLAN. For Yes For 11C RESOLUTION ON EQUITY SWAP AGREEMENT WITH THIRD PARTY IN RELATION TO THE STOCK PURCHASE PLAN. For Yes For 11D RESOLUTION ON IMPLEMENTATION OF THE KEY CONTRIBUTOR RETENTION PLAN. For Yes For 11E RESOLUTION ON TRANSFER OF TREASURY STOCK, DIRECTED SHARE ISSUE AND ACQUISITION OFFER FOR THE KEY CONTRIBUTOR RETENTION PLAN. For Yes For 11F RESOLUTION ON EQUITY SWAP AGREEMENT WITH THIRD PARTY IN RELATION TO THE KEY CONTRIBUTOR RETENTION PLAN. For Yes For 11G RESOLUTION ON IMPLEMENTATION OF THE EXECUTIVE PERFORMANCE STOCK PLAN. For Yes For 11H RESOLUTION ON TRANSFER OF TREASURY STOCK, DIRECTED SHARE ISSUE AND ACQUISITION OFFER FOR THE EXECUTIVE PERFORMANCE STOCK PLAN. For Yes For 11I RESOLUTION ON EQUITY SWAP AGREEMENT WITH THIRD PARTY IN RELATION TO THE EXECUTIVE PERFORMANCE STOCK PLAN. For Yes For 12 RESOLUTION ON TRANSFER OF TREASURY STOCK IN RELATION TO THE RESOLUTIONS ON THE LONG-TERM VARIABLE REMUNERATION PROGRAMS 2008, 2009, 2 For Yes For 13 RESOLUTION ON EINAR HELLBOM'S PROPOSAL FOR THE MEETING TO DELEGATE TO THE BOARD OF DIRECTORS TO REVIEW HOW SHARES ARE TO BE GIVEN EQUAL VOTING RIGHTS AND TO PRESENT A PROPOSAL TO THAT EFFECT AT THE ANNUAL GENERAL MEETING 2013. For Yes For Company Name: LG.Philips LCD Co. Ticker: LPL CUSIP: 50186V102 Meeting Date: 3/9/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1 APPROVAL OF NON-CONSOLIDATED STATEMENTS OF FINANCIAL POSITION, NON-CONSOLIDATED STATEMENTS OF INCOME AND NON CONSOLIDATED STATEMENTS OF APPROPRIATIONS OF RETAINED EARNINGS OF FISCAL YEAR 2011 For Yes For 2A ELECTION OF DIRECTOR: SANG BEOM HAN For Yes For 2B ELECTION OF DIRECTOR: DONG-IL KWON For Yes For 3A APPOINTMENT OF AUDIT COMMITTEE MEMBER: JIN JANG For Yes For 4 TO APPROVE THE REMUNERATION LIMIT FOR DIRECTORS IN 2012 For Yes For Company Name: MEMC Electronic Materials, Inc. Ticker: WFR CUSIP: Meeting Date: 5/25/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A. ELECTION OF DIRECTOR: ROBERT J. BOEHLKE For Yes For 1B. ELECTION OF DIRECTOR: EMMANUEL T. HERNANDEZ For Yes For 2 NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. For Yes For 3 RATIFICATION OF THE SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. For Yes For 4 APPROVAL OF AMENDMENTS TO OUR EQUITY INCENTIVE PLANS TO ALLOW A ONE-TIME STOCK OPTION EXCHANGE PROGRAM. For Yes For 5 APPROVAL OF SHAREHOLDER PROPOSAL TO ELECT EACH DIRECTOR ANNUALLY. Against Yes For Company Name: Microsoft Corp. Ticker: MSFT CUSIP: Meeting Date: 11/15/2011 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1 ELECTION OF DIRECTOR: STEVEN A. BALLMER For Yes For 2 ELECTION OF DIRECTOR: DINA DUBLON For Yes For 3 ELECTION OF DIRECTOR: WILLIAM H. GATES III For Yes For 4 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN For Yes For 5 ELECTION OF DIRECTOR: REED HASTINGS For Yes For 6 ELECTION OF DIRECTOR: MARIA M. KLAWE For Yes For 7 ELECTION OF DIRECTOR: DAVID F. MARQUARDT For Yes For 8 ELECTION OF DIRECTOR: CHARLES H. NOSKI For Yes For 9 ELECTION OF DIRECTOR: HELMUT PANKE For Yes For 10 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. For Yes For 11 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. For Yes 1 Year 12 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR. For Yes For 13 SHAREHOLDER PROPOSAL 1. ESTABLISHMENT OF A BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY. For Yes Against Company Name: MOTOROLA MOBILITY HLDGS Ticker: MMI CUSIP: Meeting Date: 11/17/2011 Meeting Type: Special # Description Mgmt Rec Voted Vote Cast Management Proposal 1 TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF AUGUST 15, 2011, BY AND AMONG GOOGLE INC., A DELAWARE CORPORATION, RB98 INC., A DELAWARE CORPORATION AND A WHOLLY OWNED SUBSIDIARY OF GOOGLE INC., AND MOTOROLA MOBILITY AS IT MAY BE AMENDED FROM TIME TO TIME For Yes For 2 TO APPROVE ANY MOTION TO ADJOURN THE SPECIAL MEETING TO A LATER DATE OR TIME, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THERE ARE INSUFFICIENT VOTES AT THE TIME OF SUCH ADJOURNMENT TO ADOPT THE MERGER AGREEMENT For Yes For 3 TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION THAT MAY BE PAID OR BECOME PAYABLE TO MOTOROLA MOBILITY'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER, INCLUDING THE AGREEMENTS AND UNDERSTANDINGS PURSUANT TO WHICH SUCH COMPENSATION MAY BE PAID OR BECOME PAYABLE Against Yes Against Company Name: MOTOROLA MOBILITY HLDGS Ticker: MMI CUSIP: Meeting Date: 6/4/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A. ELECTION OF DIRECTOR: SANJAY K. JHA For Yes For 1B. ELECTION OF DIRECTOR: JON E. BARFIELD For Yes For 1C. ELECTION OF DIRECTOR: JEANNE P. JACKSON For Yes For 1D. ELECTION OF DIRECTOR: KEITH A. MEISTER For Yes For 1E. ELECTION OF DIRECTOR: THOMAS J. MEREDITH For Yes For 1F. ELECTION OF DIRECTOR: DANIEL A. NINIVAGGI For Yes For 1G. ELECTION OF DIRECTOR: JAMES R. STENGEL For Yes For 1H. ELECTION OF DIRECTOR: ANTHONY J. VINCIQUERRA For Yes For 1I. ELECTION OF DIRECTOR: ANDREW J. VITERBI For Yes For 2 APPROVAL OF THE MATERIAL TERMS ALLOWING FOR CERTAIN PERFORMANCE-BASED AWARDS UNDER THE COMPANY'S 2 For Yes For 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. For Yes For 4 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For Yes For Company Name: NetLogic Microsystems, Inc. Ticker: NETL CUSIP: 64118B100 Meeting Date: 11/22/2011 Meeting Type: Special # Description Mgmt Rec Voted Vote Cast Management Proposal 1 TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF SEPTEMBER 11, 2011, BY AND AMONG NETLOGIC MICROSYSTEMS, INC., BROADCOM CORPORATION AND I&N ACQUISITION CORP., A WHOLLY OWNED SUBSIDIARY OF BROADCOM CORPORATION (THE "MERGER AGREEMENT"). For Yes For 2 TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF THE PROPOSAL TO ADOPT THE MERGER AGREEMENT IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE PROPOSAL TO ADOPT THE MERGER AGREEMENT. For Yes For 3 TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION THAT MAY BE PAID OR BECOME PAYABLE TO NAMED EXECUTIVE OFFICERS OF NETLOGIC MICROSYSTEMS, INC. IN CONNECTION WITH THE MERGER, INCLUDING THE AGREEMENTS AND UNDERSTANDINGS PURSUANT TO WHICH SUCH COMPENSATION MAY BE PAID OR BECOME PAYABLE. For Yes For Company Name: Nokia Corp. Ticker: NOK CUSIP: Meeting Date: 5/3/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 7 ADOPTION OF THE ANNUAL ACCOUNTS. For Yes For 8 RESOLUTION ON THE USE OF THE PROFIT SHOWN ON THE BALANCE SHEET AND THE PAYMENT OF DIVIDEND. For Yes For 9 RESOLUTION ON THE DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE PRESIDENT FROM LIABILITY. For Yes For 10 RESOLUTION ON THE REMUNERATION OF THE MEMBERS OF THE BOARD OF DIRECTORS. For Yes For 11 RESOLUTION ON THE NUMBER OF MEMBERS OF THE BOARD OF DIRECTORS. For Yes For DIRECTOR: BRUCE BROWN For Yes For DIRECTOR: STEPHEN ELOP For Yes For DIRECTOR: HENNING KAGERMANN For Yes For DIRECTOR: JOUKO KARVINEN For Yes For DIRECTOR: HELGE LUND For Yes For DIRECTOR: ISABEL MAREY-SEMPER For Yes For DIRECTOR: MARTEN MICKOS For Yes For DIRECTOR: ELIZABETH NELSON For Yes For DIRECTOR: DAME MARJORIE SCARDINO For Yes For DIRECTOR: RISTO SIILASMAA For Yes For DIRECTOR: KARI STADIGH For Yes For 13 RESOLUTION ON THE REMUNERATION OF THE AUDITOR. For Yes For 14 ELECTION OF AUDITOR. For Yes For 15 AUTHORIZING THE BOARD OF DIRECTORS TO RESOLVE TO REPURCHASE THE COMPANY'S OWN SHARES. For Yes For Company Name: Nvidia Corporation Ticker: NVDA CUSIP: 67066G104 Meeting Date: 5/17/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A. ELECTION OF DIRECTOR: TENCH COXE For Yes For 1B. ELECTION OF DIRECTOR: MARK L. PERRY For Yes For 1C. ELECTION OF DIRECTOR: MARK A. STEVENS For Yes For 2 TO APPROVE THE AMENDED AND RESTATED 2 For Yes For 3 TO APPROVE THE 2 For Yes For 4 TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. For Yes For 5 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 27, 2013. For Yes For Company Name: Oracle Corp. Ticker: ORCL CUSIP: 68389X105 Meeting Date: 10/12/2011 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR: JEFFREY S. BERG For Yes For DIRECTOR: H. RAYMOND BINGHAM For Yes For DIRECTOR: MICHAEL J. BOSKIN For Yes For DIRECTOR: SAFRA A. CATZ For Yes For DIRECTOR: BRUCE R. CHIZEN For Yes For DIRECTOR: GEORGE H. CONRADES For Yes For DIRECTOR: LAWRENCE J. ELLISON For Yes For DIRECTOR: HECTOR GARCIA-MOLINA For Yes For DIRECTOR: JEFFREY O. HENLEY For Yes For DIRECTOR: MARK V. HURD For Yes For DIRECTOR: DONALD L. LUCAS For Yes For DIRECTOR: NAOMI O. SELIGMAN For Yes For 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For Yes For 3 ADVISORY VOTE ON THE FREQUENCY OF FUTURE VOTES RELATING TO EXECUTIVE COMPENSATION. Yes 1 Year 4 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG AS THE INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. For Yes For 5 ACT ON A STOCKHOLDER PROPOSAL REGARDING EQUITY RETENTION. For Yes Against Company Name: QUALCOMM Inc. Ticker: QCOM CUSIP: Meeting Date: 3/6/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR: BARBARA T. ALEXANDER For Yes For DIRECTOR: STEPHEN M. BENNETT For Yes For DIRECTOR: DONALD G. CRUICKSHANK For Yes For DIRECTOR: RAYMOND V. DITTAMORE For Yes For DIRECTOR: THOMAS W. HORTON For Yes For DIRECTOR: PAUL E. JACOBS For Yes For DIRECTOR: ROBERT E. KAHN For Yes For DIRECTOR: SHERRY LANSING For Yes For DIRECTOR: DUANE A. NELLES For Yes For DIRECTOR: FRANCISCO ROS For Yes For DIRECTOR: BRENT SCOWCROFT For Yes For DIRECTOR: MARC I. STERN For Yes For 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 30, 2012. For Yes For 3 TO HOLD AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. For Yes For 4 TO APPROVE AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE PLURALITY VOTING PROVISION. For Yes For Company Name: RACKSPACE HOSTING, INC. Ticker: RAX CUSIP: Meeting Date: 5/2/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A ELECTION OF DIRECTOR: S. JAMES BISHKIN For Yes For 1B ELECTION OF DIRECTOR: FRED REICHHELD For Yes For 1C ELECTION OF DIRECTOR: MARK P. MELLIN Against Yes Against 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. For Yes For 3 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE AMENDED AND RESTATED 2 Against Yes Against Company Name: Riverbed Technology Ticker: RVBD CUSIP: Meeting Date: 5/30/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A ELECTION OF DIRECTOR: MICHAEL BOUSTRIDGE For Yes For 1B ELECTION OF DIRECTOR: JERRY M. KENNELLY For Yes For 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF RIVERBED TECHNOLOGY, INC. FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2012. For Yes For 3 TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT. For Yes For Company Name: Sandisk Corp. Ticker: SNDK CUSIP: 80004C101 Meeting Date: 6/12/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A. ELECTION OF DIRECTOR: MICHAEL E. MARKS For Yes For 1B. ELECTION OF DIRECTOR: KEVIN DENUCCIO For Yes For 1C. ELECTION OF DIRECTOR: IRWIN FEDERMAN For Yes For 1D. ELECTION OF DIRECTOR: STEVEN J. GOMO For Yes For 1E. ELECTION OF DIRECTOR: EDDY W. HARTENSTEIN For Yes For 1F. ELECTION OF DIRECTOR: DR. CHENMING HU For Yes For 1G. ELECTION OF DIRECTOR: CATHERINE P. LEGO For Yes For 1H. ELECTION OF DIRECTOR: SANJAY MEHROTRA For Yes For 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 30, 2012. For Yes For 3 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. For Yes For Company Name: Shanda Interactive Entertainment Limited Ticker: SNDA CUSIP: 81941Q203 Meeting Date: 2/14/2012 Meeting Type: Special # Description Mgmt Rec Voted Vote Cast Management Proposal 1 TO APPROVE AND ADOPT THE AGREEMENT AND PLAN OF MERGER DATED NOVEMBER 22, 2011 (THE "MERGER AGREEMENT"), AMONG PREMIUM LEAD COMPANY LIMITED, NEW ERA INVESTMENT HOLDING LTD. AND SHANDA INTERACTIVE ENTERTAINMENT LIMITED (THE "COMPANY"), AND THE TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT, INCLUDING THE MERGER. For Yes For 2 TO AUTHORIZE THE DIRECTORS TO DO ALL THINGS NECESSARY TO GIVE EFFECT TO THE MERGER AGREEMENT. For Yes For 3 TO APPROVE ANY MOTION TO ADJOURN OR POSTPONE THE EXTRAORDINARY GENERAL MEETING IN ORDER TO ALLOW THE COMPANY TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THAT THERE ARE INSUFFICIENT PROXIES RECEIVED AT THE TIME OF THE EXTRAORDINARY GENERAL MEETING TO PASS THE SPECIAL RESOLUTIONS TO BE PROPOSED AT THE EXTRAORDINARY GENERAL MEETING. For Yes For Company Name: SINA CORPORATION Ticker: SINA CUSIP: G81477104 Meeting Date: 11/4/2011 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1 ELECTION OF PEHONG CHEN For Yes For 2 ELECTION OF LIP-BU TAN For Yes For 3 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS ZHONG TIAN CPAS LIMITED COMPANY AS THE INDEPENDENT AUDITORS OF THE COMPANY. For Yes For Company Name: Skyworks Solutions, Inc. Ticker: SWKS CUSIP: 83088M102 Meeting Date: 5/10/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR: DAVID J. MCLACHLAN For Yes For DIRECTOR: DAVID J. ALDRICH For Yes For DIRECTOR: KEVIN L. BEEBE For Yes For DIRECTOR: MOIZ M. BEGUWALA For Yes For DIRECTOR: TIMOTHY R. FUREY For Yes For DIRECTOR: BALAKRISHNAN S. IYER For Yes For DIRECTOR: THOMAS C. LEONARD For Yes For DIRECTOR: DAVID P. MCGLADE For Yes For DIRECTOR: ROBERT A. SCHRIESHEIM For Yes For 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE COMPANY'S PROXY STATEMENT. For Yes For 3 TO RATIFY THE SELECTION BY THE COMPANY'S AUDIT COMMITTEE OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR FISCAL YEAR 2012. For Yes For Company Name: Symantec Corp. Ticker: SYMC CUSIP: Meeting Date: 10/25/2011 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1A ELECTION OF DIRECTOR: STEPHEN M. BENNETT For Yes For 1B ELECTION OF DIRECTOR: MICHAEL A. BROWN For Yes For 1C ELECTION OF DIRECTOR: FRANK E. DANGEARD For Yes For 1D ELECTION OF DIRECTOR: GERALDINE B. LAYBOURNE For Yes For 1E ELECTION OF DIRECTOR: DAVID L. MAHONEY For Yes For 1F ELECTION OF DIRECTOR: ROBERT S. MILLER For Yes For 1G ELECTION OF DIRECTOR: ENRIQUE SALEM For Yes For 1H ELECTION OF DIRECTOR: DANIEL H. SCHULMAN For Yes For 1I ELECTION OF DIRECTOR: V. PAUL UNRUH For Yes For 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 For Yes For 3 AMENDMENT TO 2, AS AMENDED, TO INCREASE NUMBER OF AUTHORIZED SHARES ISSUABLE BY 50,000 SHARES. For Yes For 4 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For Yes For 5 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. For Yes 1 Year 6 STOCKHOLDER PROPOSAL REGARDING SPECIAL STOCKHOLDER MEETINGS, IF PROPERLY PRESENTED AT THE MEETING. For Yes Against Company Name: TENCENT HOLDINGS LTD, GEORGE TOWN Ticker: CUSIP: G87572148 Meeting Date: 5/16/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1 To receive and consider the audited Financial Statements and the Reports of the Directors and Auditor for the year ended 31 December 2011 For Yes For 2 To declare a final dividend For Yes For 3.i.a To re-elect Mr Li Dong Sheng as director Against Yes Against 3.i.b To re-elect Mr Iain Ferguson Bruce as director For Yes For 3.ii To authorise the Board of Directors to fix the Directors' remuneration For Yes For 4 To re-appoint Auditor and to authorise the Board of Directors to fix their remuneration For Yes For 5 To grant a general mandate to the Directors to issue new shares (Ordinary Resolution 5 as set out in the notice of the AGM) Against Yes Against 6 To grant a general mandate to the Directors to repurchase shares (Ordinary Resolution 6 as set out in the notice of the AGM) For Yes For 7 To extend the general mandate to issue new shares by adding the number of shares repurchased (Ordinary Resolution 7 as set out in the notice of the AGM) Against Yes Against Company Name: Verifone Holdings Inc Ticker: PAY CUSIP: 92342Y109 Meeting Date: 6/27/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal DIRECTOR: ROBERT W. ALSPAUGH For Yes For DIRECTOR: DOUGLAS G. BERGERON For Yes For DIRECTOR: DR. LESLIE G. DENEND For Yes For DIRECTOR: ALEX W. HART For Yes For DIRECTOR: ROBERT B. HENSKE For Yes For DIRECTOR: RICHARD A. MCGINN For Yes For DIRECTOR: EITAN RAFF For Yes For JEFFREY E. STIEFLER For Yes For 2 TO HOLD AN ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For Yes For 3 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS VERIFONE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING OCTOBER 31, 2012. For Yes For Company Name: VMWARE INC Ticker: VMW CUSIP: Meeting Date: 5/31/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF VMWARE NAMED EXECUTIVE OFFICERS AS DESCRIBED IN VMWARE'S PROXY STATEMENT. For Yes For 3 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF VMWARE'S BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS VMWARE'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. For Yes For Company Name: YANDEX NV Ticker: YNDX CUSIP: N97284108 Meeting Date: 5/15/2012 Meeting Type: Annual # Description Mgmt Rec Voted Vote Cast Management Proposal 1 APPROVAL OF 2 For Yes For 2 ADDITION OF 2 For Yes For 3 GRANTING DISCHARGE TO THE DIRECTORS FOR THEIR MANAGEMENT DURING THE PAST FINANCIAL YEAR. For Yes For 4 PROPOSAL TO RE-APPOINT JOHN BOYNTON AS A NONEXECUTIVE MEMBER OF THE BOARD OF DIRECTORS WITH EFFECT FROM MAY 15, 2012. For Yes For 5 PROPOSAL TO RE-APPOINT ESTHER DYSON AS A NONEXECUTIVE MEMBER OF THE BOARD OF DIRECTORS WITH EFFECT FROM MAY 15, 2012. For Yes For 6 AUTHORIZATION TO CANCEL THE COMPANY'S OUTSTANDING CLASS C SHARES. For Yes For 7 AMENDMENT OF THE COMPANY'S ARTICLES OF ASSOCIATION TO REDUCE THE NUMBER OF AUTHORIZED SHARES. For Yes For 8 AMENDMENT OF THE COMPANY'S EQUITY INCENTIVE PLAN. For Yes For 9 APPOINTMENT OF THE EXTERNAL AUDITOR OF THE COMPANY'S CONSOLIDATED FINANCIAL STATEMENTS AND STATUTORY ACCOUNTS. For Yes For 10 AUTHORIZATION TO ISSUE ORDINARY SHARES AND PREFERENCES SHARES. For Yes For 11 AUTHORIZATION TO EXCLUDE PRE-EMPTIVE RIGHTS. Against Yes Against 12 AUTHORIZATION OF THE BOARD TO ACQUIRE SHARES IN THE COMPANY. For Yes For 13 CONFIRMATION THAT THE SHAREHOLDERS WILL NOT DESIGNATE ANY OTHER PERSON TO REPRESENT THE COMPANY IN THE CASE OF CONFLICTS OF INTEREST IN CONNECTION WITH THE RESOLUTIONS ABOVE. For Yes For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) FIRSTHAND FUNDS By (Signature and Title) /s/ Kevin M. Landis Kevin M. Landis President Date August 28, 2012
